People v Agyepong (2017 NY Slip Op 06447)





People v Agyepong


2017 NY Slip Op 06447


Decided on September 13, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 13, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
CHERYL E. CHAMBERS
SHERI S. ROMAN
JEFFREY A. COHEN
SYLVIA O. HINDS-RADIX, JJ.


2015-03913

[*1]The People of the State of New York, respondent, 
vElijah Agyepong, appellant. (S.C.I. No. 1573/14)


Lynn W. L. Fahey, New York, NY (Lauren E. Jones of counsel), for appellant.
Richard A. Brown, District Attorney, Kew Gardens, NY (John M. Castellano, Johnnette Traill, and Merri Turk Lasky of counsel; Victoria Randall on the memorandum), for respondent.

DECISION & ORDER
Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Queens County (Chin-Brandt, J.), imposed March 16, 2015, upon his plea of guilty, on the ground that the sentence was excessive.	ORDERED that the sentence is affirmed. 
Taking into account all of the relevant facts and circumstances surrounding the purported waiver of the defendant's right to appeal, we find that it was invalid (see People v Seaberg , 74 NY2d 1, 11). However, the sentence imposed was not excessive (see People v Suitte, 90 AD2d 80). 
ENG, P.J., CHAMBERS, ROMAN, COHEN and HINDS-RADIX, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court